                Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 1 of 10


 1   GailAnn Y. Stargardter (SBN 250749)
         gstargardter@mvjllp.com
 2   MOKRI VANIS & JONES LLP
     4100 Newport Place Drive, Suite 840
 3   Newport Beach, CA 92660
     T: (949) 226-7040
 4   F: (949) 226-7150

 5   Attorneys for Defendant
     Atain Specialty Insurance Company
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                   NORTHERN DISTRICT OF CALIFORNIA

10

11    PETER JEGERS, TRUSTEE OF THE PETER                       CASE NO.    4:19-cv-03982-DMR
      JEGERS REVOCABLE TRUST UTD DATED
12    11/26/96,                                                JOINT CASE MANAGEMENT
                                                               STATEMENT & [PROPOSED] ORDER
13                    Plaintiff,
                                                               CMC DATE:           October 16, 2019
14    v.                                                       TIME:               1:30 p.m.
                                                               COURTROOM:          4
15    ATAIN SPECIALTY INSURANCE COMPANY
      AND DOES1-50, INCLUSIVE,
16
                      Defendants.
17

18          The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

19   STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the Northern

20   District of California and Civil Local Rule 16-9.

21   1. Jurisdiction & Service

22          The Court has jurisdiction based on diversity of citizenship 28 U.S.C. §§ 1332, 1441, and 1446,

23   as Plaintiff is a citizen of the State of California and as Defendant is Michigan Corporation and has its

24   principal place of business in Farmington Hills, Michigan and as the amount in controversy is in excess

25   of $75,000.00.

26          Atain accepted service and has filed its responsive pleading (Dkt. 6).

27   2. Facts

28          Atain issued Policy No. CIP305486 to Plaintiff for the policy period January 30, 2017 through


      Joint Case Management Statement and Proposed Order   1                                 4:19-cv-03982-DMR
              Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 2 of 10


 1   January 20, 2018. The policy included Commercial Property Coverage and insured Plaintiff’s premises

 2   located at 1055 Hunsacker Canyon Road in Lafayette, California.

 3          Plaintiff owns the Wildwood Acres Resort in Lafayette which defendant Atain insures against

 4   property damage or loss. On February 2, 2017, wind blew a large tree over on the hillside behind

 5   plaintiff’s resort. That tree then came down the hill and the root ball of the tree crashed through the wall

 6   of plaintiff’s building, causing damage and loss of income in excess of $250,000. Experts hired by

 7   plaintiff’s counsel have determined that the large tree was blown over by wind. The wind-fallen tree then

 8   slid down the hill and crashed through the wall of the Wildwood Acres Resort doing serious damage to

 9   the building which has only been temporarily repaired. There is video footage from inside the building

10   showing the root ball of the tree coming through the wall. The tree damaged the building, not a mudslide.

11          Atain received notice of this loss on February 7, 2017. Atain timely acknowledged receipt of the

12   loss. Atain timely investigated the loss and retained the services of Rimkus Consulting Group, Inc.

13   (“Rimkus”) to determine the cause of the loss. Rimkus inspected the site, reviewed surveillance camera

14   footage provided by Plaintiff showing the loss occurring and determined the loss was the result of a

15   mudslide. Specifically, Rimkus determined: (1) the amount of rainfall on February 2, 2017, was 2.44

16   inches; (2) the maximum windspeed for February 7, 2017, was 19 m.p.h. with gusts up to 25 m.p.h. and

17   (3) “the position of the tree trunk indicated that the tree had rotated due to movement with the mud down

18   the slope and had not fallen over and caused the mudslide.”

19          The Atain policy includes Causes Of Loss Special Form CG 1030 (04/02), which states that
20   “covered loss” means all risks of direct physical loss unless the loss is excluded by Section B Exclusions

21   or limited by Section C, Limitations. Section B excludes coverage for earth movement, and specifically

22   loss due to landslides (Exclusion B.1(b)(2)). Section B excludes coverage for loss caused by mudslides or

23   mudflow (Exclusion B.1.(g)(2). Section B also excludes coverage for loss due to weather conditions in

24   conjunction with any of the losses excluded under paragraph 1 of Section B (Exclusion B.3(a).

25          Atain declined coverage for this loss on March 23, 2017. Atain provided a copy of the report

26   prepared by Rimkus supporting its declination of coverage in its letter to Plaintiff. When asked to do so
27   by Plaintiff, on April 2, 2017, Atain reconsidered its coverage determination. On April 12, 2017, Atain

28   notified the Plaintiff that it was maintaining its prior declination of coverage.


      Joint Case Management Statement and Proposed Order   2                                  4:19-cv-03982-DMR
              Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 3 of 10


 1          Plaintiff filed suit against Atain in Contra Costa County Superior Court on February 13, 2019.

 2   Plaintiff alleges Atain’s insurance policy provides coverage for plaintiff’s losses. Plaintiff alleges Attain

 3   breached the insurance policy contract and breached the covenant of good faith and fair dealing in

 4   handling this claim. Plaintiff seeks punitive damages against Atain.

 5          Atain removed the case to U.S. District Court for the Northern District of California on July 11,

 6   2019 (Doc.1.) Atain denies the allegations in Plaintiff’s Complaint.

 7   3. Legal Issues

 8          Plaintiff’s Position

 9          Plaintiff does not believe there are real legal issues to be resolved in the case – only questions of

10   fact as to what caused the damage to plaintiff’s property as set out above.

11          Defendant, as the insurer asserting that the causes of loss are excluded, has the burden of proof.

12   Defendant must prove the loss was caused by a peril excluded in the policy. Strubble v. United Services

13   Auto Ass’n, 35 Cal.App.3d 498, 504 (1973). If defendant cannot prove an exclusion is applicable (e.g.,

14   landslide, mudslide, earth movement), then there is coverage for the loss and the denial of the claim

15   breached the insurance contract.

16          On information and belief, the expert hired by defendant is one that is hired on hundreds, and

17   perhaps thousands, of claims by Atain and other insurers which provide to insurers reports which

18   support denial of claims. Defendant’s expert Rimkus does not generate fair or independent reports.

19          Defendant’s Position
20          The Atain policy includes Causes Of Loss Special Form CG 1030 (04/02), which states that

21   “covered loss” means all risks of direct physical loss unless the loss is excluded by Section B Exclusions

22   or limited by Section C, Limitations. Plaintiff has met its burden of proving “covered property”

23   sustained direct physical loss. Atain must prove the loss is excluded from coverage. Strubble v. United

24   Services Auto Ass’n, 35 Cal. App. 3d 498, 504 (1973).

25          Atain’s investigation determined the cause of Plaintiff’s loss was earth movement, specifically a

26   mudslide caused by heavy rains. Section B excludes coverage for earth movement, and specifically loss
27   due to landslides (Exclusion B.1(b)(2)). Section B excludes coverage for loss caused by mudslides or

28   mudflow (Exclusion B.1.(g)(2). Section B also excludes coverage for loss due to weather conditions in


      Joint Case Management Statement and Proposed Order   3                                  4:19-cv-03982-DMR
              Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 4 of 10


 1   conjunction with any of the losses excluded under paragraph 1 of Section B (Exclusion B.3(a). These

 2   exclusions have been enforced by the California Supreme Court. See, Julian v. Hartford Underwriters

 3   Ins. Co., 35 Cal.4th 747, 760-761 (2005).

 4          Atain contends Plaintiff’s bad faith claims lack merit as either as its coverage determination was

 5   correct or its coverage determination was reasonable as a genuine dispute exists. Guebara v. Allstate Ins.

 6   Co., 237 F.3d 987, 993 (2001); Fraley v. Allstate Ins. Co., 81 Cal.App.4th 1282, 1292-1293 (2000).

 7   Atain contends Plaintiff’s punitive damage claim lacks merit as there is no evidence that Atain acted

 8   with fraud, oppression or malice in its handling of this claim. C&H Foods Company v. Hartford Ins.

 9   Co., 163 Cal.App.3d 1055, 1068 (1984); and Shade Foods v. Innovative Products, 78 Cal.App.4th 847,

10   891-893 (2000).

11   4. Motions

12          Currently no motions are pending.

13          Plaintiff’s Position

14          The issues in this action are largely factual and expert driven. Plaintiffs do not believe the case

15   can be resolved by summary judgment.

16          Defendant’s Position

17          Atain believes this case is suitable for resolution on summary judgment. Atain anticipates filing a

18   motion for summary judgment/summary adjudication with respect to the breach of contract and breach

19   of the covenant of good faith and fair dealing causes of action and with respect to Plaintiff’s claim for
20   punitive damages.

21          Atain may move to bifurcate the punitive damages claim from the breach of contract/breach of

22   the covenant of good faith and fair dealing should the case proceed to trial.

23   5. Amendment of Pleadings

24          The parties propose November 15, 2019, as the last day to file amended pleadings.

25   6. Evidence Preservation

26          The parties have reviewed the Guidelines Relating to the Discovery of Electronically Stored
27   Information (ESI). The parties have met and conferred as required by Fed. R. Civ. P. 26(f) regarding

28   reasonable and proportionate steps taken to preserve evidence relevant to the issues reasonably evident


      Joint Case Management Statement and Proposed Order   4                                  4:19-cv-03982-DMR
              Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 5 of 10


 1   in this action. The parties have reviewed ESI Guidelines 2.10 and 2.02 and have also reviewed the

 2   Checklist for ESI Meet and Confer.

 3   7. Disclosures

 4          The parties have met and conferred and timely complied with the initial disclosure requirements

 5   as set forth in Fed. R. Civ. P. 26. The parties have disclosed witnesses who have information about the

 6   claims asserted and defenses to those claims, the parties have disclosed documents that pertain to the

 7   claims asserted and defenses to those claims. Atain has responded to the request for information

 8   regarding insurance policies in place that pertain to the claims asserted against it by Plaintiff.

 9   8. Discovery

10          The parties have exchanged initial disclosures.

11          The parties have disclosed the names and contact information for persons have knowledge about

12   the presentation and handling of the claim.

13          Plaintiff will produce the surveillance video showing the loss occurring and any other documents

14   supporting its claim.

15          Atain has produced its claim file and a copy of the policy.

16          Atain will produce a copy of its claims guidelines in force on the date of loss subject to a

17   protective order.

18          The parties will conduct written discovery by February 1, 2020.

19          The parties will conduct depositions of percipient witnesses by April 1, 2020.
20          The parties will conduct depositions of expert witnesses by May 1, 2020.

21          The parties do not anticipate any discovery issues.

22   9. Class Actions

23          Not applicable.

24   10. Related Cases

25          Not Applicable.

26   11. Relief
27          Plaintiff seeks the following relief and damages: Monetary damages associated with insured

28   property damages in an amount according to proof, but in excess of $250,000. Plaintiff also seeks


      Joint Case Management Statement and Proposed Order   5                                   4:19-cv-03982-DMR
                Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 6 of 10


 1   punitive damages under its Second Cause of Action for Breach of the Covenant of Good Faith and Fair

 2   Dealing.

 3          Atain does not seek any relief or damages.

 4   12. Settlement and ADR

 5          No settlement discussions have taken place.

 6          Plaintiff’s Position

 7          Plaintiff is willing to participate in mediation either with a Magistrate Judge or a private

 8   mediator.

 9          Defendant’s Position

10          Atain is willing to participate in mediation with a Magistrate Judge or a private mediator.

11   13. Consent to Magistrate Judge For All Purposes

12          The parties have consented to have a Magistrate Judge conduct all further proceedings, including

13   trial and entry of judgment in this matter. See, Dkt. Nos. 7 and 9.

14   14. Other References

15          The case is not suitable for reference to binding arbitration, a special master or the Judicial Panel

16   on Multidistrict Litigation.

17   15. Narrowing of Issues

18          Plaintiff’s Position

19          Plaintiff believes the issues are straightforward, that trial will be approximately a week, and that
20   issues do not need to be narrowed. Issues related to defendant insurer’s investigation of the claim, was

21   fair or biased, and whether the refusal to pay the claim, are all interrelated with the testimony of the

22   expert and defendant’s personnel. The trial evidence and testimony related to “punitive damages” is no

23   different than the trial evidence and testimony to be presented on the breach of contract/breach of the

24   covenant of good faith and fair dealing case. Bifurcation would merely necessitate putting most of the

25   defense witnesses on the stand in different phases when the testimony being offered for breach of the

26   duty of good faith and fair dealing is the same as the evidence necessary for punitive damages. The jury
27   can decide based on that evidence whether punitive damages are warranted or not – like any other

28   damages.


      Joint Case Management Statement and Proposed Order   6                                  4:19-cv-03982-DMR
              Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 7 of 10


 1          Defendant’s Position

 2          Atain believes the legal issues pertaining to the coverages issues and potentially issues of

 3   whether Atain breached the covenant of good faith and fair dealing or acted with malice fraud or

 4   oppression in its handling of Plaintiff’s claim may be subject to a motion for summary

 5   judgment/summary adjudication.

 6          Atain believes parties may be able to stipulate to the facts of Atain’s investigation and dates on

 7   which actions were taken. Atain also believes the parties may be able to stipulate as to whether, should

 8   the case proceed to trial, the punitive damages claim should be bifurcated from the breach of

 9   contract/breach of the covenant of good faith and fair dealing claims.

10   16. Expedited Trial Procedure

11          This case is not subject to handling under the Expediated Trial Procedure of General Order 64,

12   Attachment A.

13   17. Scheduling

14          Proposed Discovery Cut Off Written Discovery

15          And Depositions Of Percipient Witnesses:               April 1, 2020

16          Designation of Experts:                                April 1, 2020

17          Designation of Rebuttal Experts:                       April 22, 2020

18          Expert Discovery Cut Off                               May 22, 2020

19          Deadline to Hear Dispositive Motions:                  August 1, 2020
20          ADR Deadline:                                          September 1, 2020

21          Pre-Trial Conference:                                  September 28, 2020

22          Trial Date:                                            October 19, 2020

23   18. Trial

24          The case will be tried to a jury, estimated length of trial 5 days.

25   19. Disclosure of Non-party Interested Entities or Persons
26          Each party has filed a Certification of Interested Entities or Persons as required by Civil Local

27   Rule 3-15. See, Dkt. Nos. 3 and 8.

28   ///


      Joint Case Management Statement and Proposed Order   7                                 4:19-cv-03982-DMR
               Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 8 of 10


 1          Plaintiff disclosed that no other persons or entities have a financial interest in this matter (Dkt.

 2   8).

 3          Atain disclosed that AJK Holdings, LLC is its parent company and that neither Atain nor AJK

 4   Holdings, LLC is publicly traded and that no publicly held corporation owns 10% or more of Atain.

 5   Atain disclosed that the only entity that has a financial interest in the outcome of this matter, other than

 6   Atain, is AJK Holdings, LLC (Dkt. 3).

 7   20. Professional Conduct

 8          All attorneys of records for the parties have reviewed the Guidelines for Professional Conduct

 9   for the Northern District of California.

10   21. Other

11          None at this time.

12    Dated:     October 9, 2019                                   WILLIAMS & GUMBINER LLP
                                                               By: /s/ Gordon McAuley
13
                                                                   Joel Gumbiner
14                                                                 Gordon McAuley
                                                                   Attorneys for Plaintiff
15                                                                 Peter Jegers, Trustee Of The Peter Jegers
                                                                   Revocable Trust UTD Dated 11/26/96
16

17    Dated:     October 9, 2019                                    MOKRI VANIS & JONES, LLP

18                                                             By: /s/ GailAnn Y. Stargardter
                                                                   Gail Ann Y. Stargardter
19                                                                 Attorneys for Defendant
                                                                   Atain Specialty Insurance Company
20
                                           SIGNATURE ATTESTATION
21
            I, GailAnn Y. Stargardter, am the ECF user whose ID and password are being used to file the
22
     above documents. I attest that concurrence in the filing of this document has been obtained from the
23
     other signatories.
24
     October 9, 2019                                       MOKRI VANIS & JONES, LLP
25

26                                                         /s/ GailAnn Y. Stargardter
                                                           GailAnn Y. Stargardter
27                                                         Attorneys for Defendant
28                                                         Atain Specialty Insurance Company


      Joint Case Management Statement and Proposed Order   8                                   4:19-cv-03982-DMR
               Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 9 of 10


 1                                        CASE MANAGEMENT ORDER

 2             The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved

 3   as the Case Management Order for this case and all parties shall comply with its provisions. [In addition,

 4   the Court makes the further orders stated below:]

 5

 6
     IT IS SO ORDERED.
 7
      Dated:
 8

 9                                                         UNITED STATES DISTRICT/MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


      Joint Case Management Statement and Proposed Order   9                               4:19-cv-03982-DMR
               Case 4:19-cv-03982-DMR Document 16 Filed 10/09/19 Page 10 of 10


 1                                         CERTIFICATE OF SERVICE

 2            I, Patricia Tonti-Mace, declare:

 3            I am a citizen of the United States and employed in Orange County, California. I am over the age

 4   of eighteen years and not a party to the within-entitled action. My business address is 4100 Newport

 5   Place Drive Suite 840, Newport Beach, California 92660. On October 9, 2019, I served a copy of the

 6   within document(s):

 7                  JOINT CASE MANAGEMENT STATEMENT AND PROPOSED ORDER

 8
                by placing a true copy of the document(s) listed below, enclosed in a sealed envelope,
 9              addressed as set forth below, for collection and mailing on the date and at the business address
                shown above following our ordinary business practices. I am readily familiar with this
10              business’ practice for collection and processing of correspondence for mailing with the United
11              States Postal Service. On the same day that a sealed envelope is placed for collection and
                mailing, it is deposited in the ordinary course of business with the United States Postal Service
12              with postage fully prepaid.

13           I electronically served the above referenced document(s) through EFC/PACER. E-service in
              this action was completed on all parties listed on the service list with EFC/PACER. This
14            service complies with the court’s order in this case.
     as follows:
15
      Joel Gumbiner                                         Attorneys for Plaintiff
16    Gordon McAuley
      WILLIAMS & GUMBINER LLP                               T : 415.755.1880
17    1010 B Street, Suite 200                              E : joel@insuredlaw.com;
      San Rafael, CA 94901                                  gmcauley@willimasgumbiner.com
18

19
              I declare that I am employed in the office of a member of the bar of this court at whose direction
20
     the service was made.
21
              Executed on October 9, 2019, at Newport Beach, California.
22

23
                                                                Patricia Tonti-Mace
24

25   4846-8547-8569, v. 1


26
27

28


      Joint Case Management Statement and Proposed Order   10                                 4:19-cv-03982-DMR
